DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority 
2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claim 4 is objected to because of the following informalities:
  Claim 4 discloses “…one frame of the display image can captured”. The limitation “can captured” should be corrected to “can be captures”. 
Appropriate correction is required.





                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.  Claim 6,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 6 discloses the “…sets a period at which the display image is captured to the same period as the shortest display period of the display device”. The claim is not clear what other “display period” the “shortest display period” is comparing to and it is not clear what image the display is displaying for the shortest display period. Appropriate correction required. 
	Claim 7 discloses “…sets the period at which the display image is captured to the same period as the shortest display period”.  The imitation is not clear what other display period the “shortest display period” is comparing to. Furthermore, the claim is not clear which display device out of the plurality of display devices “the display image” is displayed by. 
Appropriate correction required.
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

       Claims 1, 5, 8 rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shiohara (US Pub. No.: US 2015/0022688 A1). 
	Regarding claim 1, Shiohara discloses an image capturing apparatus (Fig. 1;  Para 22; image capturing device 1) comprising:
        an image capturing unit including an image sensor (Para 22; image capturing sensor 14); and a control circuit (Para 22; CPU 70 executes a program recorded in the ROM 72 by using the RAM 71 as appropriate. Through the function of the program, the CPU 70 generates image data that shows an object captured by the image capturing sensor 14 in response to an operation to the operating section 40, and implements the function to display on the display section 20 or record on a removable memory.)  configured to capture a still image for storage and a display image for display on a display device (Para 29; The display section 20 is an EVF, which displays image data generated based on the output data of the image 
       wherein for still image continuous shooting by the image capturing unit (Fig. 5; Para 55; first frame to fourth frame SD1-SD4) ,  the control circuit sets a capturing timing of the still image ( Para 9,  55; charge storing time T1) and thereafter sets a capturing timing of the display image  ( Para 57; DD1-DD4 show the displaying time of the object image display region R1 from the first frame to the fourth frame; OSD1-OSD3 show the display timing of the information display region R2 from the first frame to the third frame ) such that at least one frame of the display image can be displayed on the display device with a predetermined delay time within a  remaining time obtained by subtracting a time required to capture the still image from a period at which the still image is captured ( Para 55-59; FIg.5; wherein display delay time Delta T is equal to T1+T2 wherein it within the time frame wherein the total time from the image being captured to the image being obtained/displayed minus  the vertical synchronization period which is related to the charge storing time of the still image) .                                                                                                                         Regarding claim 5, Shiohara discloses the image capturing apparatus according to claim 1, wherein the control circuit sets the capturing timing of the still image independently of adisplay period of the display device ( Para 28,29; More specifically, the sensor control section 61 outputs a vertical synchronization signal (SVsync) that defines a period (vertical synchronization period) to read out detection results of the photoelectric conversion 
	Regarding claim 8, the subject matter disclosed in claim 8 is similar to the subject matter disclosed in claim 1; therefore, claim 8 is rejected for the same reasons as set forth in claim 1.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
     The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 2, none of the prior art discloses “in a case where image capturing of the display image can be performed a plurality of times within the remaining time, the control circuit sets the capturing timing of each of a  plurality frames of the display image such that the plurality frames of the displayimage which are captured become equal in the delay time” in combination of other limitation in the claim.
	Claim 3 is objected to as being dependent from claim 2.
	Regarding claim 4, none of the prior art discloses the “
control circuit calculates a period at which the still image is captured based on a still image continuous shooting speed, and in a case where the remaining time calculated from the period is insufficient to capture the display image, the control circuit extends the period to a length during which the still image and one frame of the display image can captured.

      Claims 6, 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, none of the cited prior art teaches “wherein thecontrol circuit sets a period at which the display image is captured to the sameperiod as the shortest display period of the display device” in combination with other limitation in its base claim. 
Regarding claim 7, none of the cited prior art teaches “the image capturing apparatus according to claim 6, wherein in a casewhere the display device comprises a plurality of display devices which aredifferent in display period, the control circuit sets the period at which the displayimage is captured to the same period as the shortest display period” in combination with other limitation in its base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/
 Primary Examiner, Art Unit 2696